1
2
3
4
5
6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                ***

9    MICHEAL ALLEN,                                      Case No. 3:18-cv-00513-MMD-CBC
10                                          Plaintiff,                    ORDER
11           v.
12   LAS VEGAS COUNTY,
13                                       Defendant.
14
15          This case is a pro se civil rights matter under 42 U.S.C. § 1983 and was brought
16   by a state prisoner. On October 30, 2018, this Court issued an order directing Plaintiff to
17   file a complaint and to file a fully complete application to proceed in forma pauperis or pay
18   the full filing fee of $400.00 within thirty days from the date of that order. (ECF No. 3 at
19   2.) The thirty-day period has now expired, and Plaintiff has not filed a complaint and has
20   not filed an application to proceed in forma pauperis, paid the full filing fee, or otherwise
21   responded to the Court’s order.
22          District courts have the inherent power to control their dockets and “[i]n the
23   exercise of that power, they may impose sanctions including, where appropriate . . .
24   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.
25   1986). A court may dismiss an action, with prejudice, based on a party’s failure to
26   prosecute an action, failure to obey a court order, or failure to comply with local rules. See
27   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with
28   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure
1    to comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439,
2    1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se
3    plaintiffs to keep court apprised of address); Malone v. U.S. Postal Serv., 833 F.2d 128,
4    130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v.
5    Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure
6    to comply with local rules).
7           In determining whether to dismiss an action for lack of prosecution, failure to obey
8    a court order, or failure to comply with local rules, the court must consider several factors:
9    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
11   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
12   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
13   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
14          In the instant case, the Court finds that the first two factors, the public’s interest in
15   expeditiously resolving this litigation and the Court’s interest in managing the docket,
16   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
17   in favor of dismissal, since a presumption of injury arises from the occurrence of
18   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
19   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy
20   favoring disposition of cases on their merits—is greatly outweighed by the factors in favor
21   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
22   the court’s order will result in dismissal satisfies the “consideration of alternatives”
23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
24   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
25   pauperis or pay the full filing fee within thirty days expressly stated: “IT IS FURTHER
26   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action
27   may result.” (ECF No. 3 at 2). Thus, Plaintiff had adequate warning that dismissal would
28   result from his noncompliance with the Court’s order to file a complaint and to file a



                                                    2
1    complete application to proceed in forma pauperis or pay the full filing fee within thirty
2    days.
3            It is therefore ordered that this action is dismissed without prejudice based on
4    Plaintiff’s failure to file a complaint and failure to file an application to proceed in forma
5    pauperis or pay the full filing fee in compliance with this Court’s October 30, 2018 order.
6            It is further ordered that the Clerk of Court enter judgment accordingly and close
7    this case.
8            DATED THIS 11th day of December 2018.
9
10                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
